traDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
Response to Amendment
The amendment filed May 27, 2021 has been entered. Claims 1-22 are pending in the application, claims 2-6, 10, and 15-22 are withdrawn as directed to a non-elected invention or species. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2013/0030322) in view of Hensler (US 2012/0330220) and further in view of Palich (US 3461868) and further in view of Grinberg (US 2008/0255523).
Regarding claim 1, Levine discloses a system (10, Fig 1) for treating tissue comprising: a syringe body (12, Fig 1) that encloses a volume, the syringe body including: a port (18, Fig 1) configured to be connected to a fluid source (Para 0060); a filter (20 and 26, Fig 1) disposed in the syringe body (See Fig 1) and dividing the volume into an interior fill volume (28, Fig 1) and an exterior wash volume (24, Fig 1), the filter configured to allow passage of fluids (Para 54, lines 13-16), the port providing cleaning solution into the exterior wash volume (Para 0060); and a cannula (54, Fig 1) coupled to the syringe body (See Fig 1), wherein the syringe body is configured such that application of a negative pressure to the syringe body draws a tissue through the cannula and into the interior fill volume and transfers fluid between the interior fill volume and the exterior wash volume (Para 0064 and Para 0066; See Figs 8A-8G). 
Levine is silent regarding a vent configured to allow passage of gases while preventing passage of fluids and wherein the port is located in a sidewall of the syringe to provide cleaning solution directly into the exterior wash volume. 

Modifying the syringe body disclosed by Levine to include a vent as taught by Hensler would result in a system that permits air into the interior of the syringe body that facilitates in creating a flow of fluid out of the syringe body (Para 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe body disclosed by Levine to include a vent as taught by Hensler in order to have a system that permits air into the interior of the syringe body that facilitates in creating a flow of fluid out of the syringe body (Para 0012).
The modified invention of Levine and Hensler disclose all of the elements of the invention above, however, the modified invention is silent regarding the vent allowing the passage of gas while preventing passage of fluids and wherein the port is located in a sidewall of the syringe to provide cleaning solution directly into the exterior wash volume.
Palich teaches a system for treating tissue (Col 1, lines 25-30; the system is treating tissue by supplying a medicament) comprising a body (1, Fig 2) that encloses a volume, the body including a vent (V2, Fig 2) configured to allow passage of gases while preventing passage of fluids (Col 3, lines 3-21).
Modifying the vent disclosed by Levine and Hensler to comprise a valve arrangement as taught by Palich would result in a vent configured to allow passage of gases while preventing passage of fluids (Col 3, lines 3-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent disclosed by Hensler and Levine to comprise a valve arrangement as taught by Palich in order to have a syringe body that can allow air into the syringe body but prevent any fluid from escaping (Col 4, lines 10-15).

Grinberg teaches a syringe body (10, Fig 12) including a port (121, Fig 12) configured to be connected to a fluid source (14, Fig 12) wherein the port is located in a sidewall of the syringe body to provide a solution directly into the syringe (Para 0085).
Modifying the syringe body disclosed by Levine, Hensler, and Palich to include a sidewall port as taught by Grinberg would result in a syringe wherein cleaning solution can be drawn directly into the exterior wash volume through the sidewall port.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe body disclosed by Levine, Hensler, and Palich to include a sidewall port as taught by Grinberg in order to have a syringe allowing for simplified drawing of a fluid from a fluid source to the syringe (Para 0084).
Regarding claim 7, the modified invention of Levine, Hensler, Palich, and Grinberg discloses the filter (20 and 26, Fig 1 -Levine) is a mesh (Para 0053 -Levine).
Regarding claim 8, the modified invention of Levine, Hensler, Palich, and Grinberg discloses the mesh (20 and 26, Fig 1 -Levine) includes holes with a 200 micron diameter (Para 0046, lines 1-18 -Levine).
Regarding claim 11, the modified invention of Levine, Hensler, Palich, and Grinberg discloses a syringe plunger (36, 40, and 34, Fig 1 -Levine) to apply negative and positive pressure to the fill volume (28, Fig 1 -Levine) (Para 0064 and Para 0068; See Figs 8B and 8J -Levine).
Regarding claim 12, the modified invention of Levine, Hensler, Palich, and Grinberg discloses a valve (76, Fig 8A -Levine) to control fluid communication between the cannula (54, Fig 8A -Levine) and the syringe body (12, Fig 8A -Levine) (Para 0065; See Fig 8F -Levine).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2013/0030322) in view of Hensler (US 2012/0330220) and further in view of Gourlay (US 2015/0352266).
Regarding claim 9, the modified invention of Levine, Hensler, Palich, and Grinberg discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the exterior wash volume includes an absorbent material. 
Gourlay teaches a system (11, Fig 2) for treating tissue comprising a syringe body (26, Fig 2) that encloses a volume; a filter (21 and 23, Fig 2) disposed in the syringe body and dividing the volume into an interior fill volume (31, Fig 3) and an exterior wash volume (volume comprising 25, Fig 3); wherein the exterior wash volume includes an absorbent material (25, Fig 3) (Para 0065).
 Modifying the exterior wash volume disclosed by Levine, Hensler, Palich, and Grinberg to include an absorbent material as taught by Gourlay would result in a system that can enable the fatty material to be concentrated to the required degree while reducing the damage inflicted on the fatty tissue (Para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior wash volume disclosed by Levine, Hensler, Palich, and Grinberg to include an absorbent material as taught by Gourlay in order to have a system that can enable the fatty material to be concentrated to the required degree while reducing the damage inflicted on the fatty tissue (Para 0015).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2013/0030322) in view of Hensler (US 2012/0330220) and further in view of Parks (US 2014/0121560).
Regarding claim 13, the modified invention of Levine, Hensler, Palich, and Grinberg discloses all of the elements of the invention as discussed above. The modified invention is silent regarding at least one of a wash fluid reservoir or waste reservoir in fluid communication with the exterior wash volume. 

Modifying the system disclosed by Levine, Hensler, Palich, and Grinberg to comprise a waste reservoir connected to the exterior wash volume (located between the outlet 50 and vacuum source 52 of Levine’s system) as taught by Parks would result in a system that can empty the body fluids that have been extracted from the tissue from the syringe body (Para 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Levine, Hensler, Palich, and Grinberg to comprise a waste reservoir connected to the exterior wash volume (located between the outlet 50 and vacuum source 52 of Levine’s system) as taught by Parks in order to have a system that can empty the body fluids that have been extracted from the tissue from the syringe body (Para 0058).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2013/0030322) in view of Hensler (US 2012/0330220) and further in view of Shippert (US 2009/0287190).
Regarding claim 14, the modified invention of Levine, Hensler, Palich, and Grinberg discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the enclosed volume in the syringe body is less than 100 mL. 
Shippert teaches a system (100, Fig 1) for treating tissue (Para 0019) comprising a syringe body (104, Fig 1) that encloses a volume (108, Fig 1) wherein the enclosed volume in the syringe body is less than 100 mL (Para 0099).
Modifying the syringe body disclosed by Levine, Hensler, Palich, and Grinberg have a volume that is less than 100mL as taught by Shippert would result in a system that can reduce the time required 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe body disclosed by Levine, Hensler, Palich, and Grinberg have a volume that is less than 100mL as taught by Shippert in order to have a system that can reduce the time required to rid the specimen of unwanted material and reduce the chance of contamination of such tissue (Para 0017).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the current rejection that utilizes Palich (US 3461868) and Grinberg (US 2008/0255523) to teach the new limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ANTARIUS S DANIEL/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783